BROWNING, C.J.,
concurring.
I write only to make known my reasons for concurring in the majority affirmance of a final order entered twenty-three months after the final hearing. It is fundamental to me that a Judge of Compensation Claims (JCC) cannot adequately remember the testimony addressed at a hearing after such a long delay, and such a delay should be treated as a per se reversible error. Claimant deserves a ruling from a JCC with a “fresher” mind than one occasioned by such a delay. I concur here because Appellant failed to preserve this issue before the JCC. See Rivendell of Ft. Walton v. Petway, 833 So.2d 292, 295 (Fla. 1st DCA 2002). I concur fully in the majority’s affirmance of the other issues.